Title: From George Washington to Abraham Skinner, 21 June 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters New Windsor June 21st 1781
                        
                        The Board of War having transmitted me a Copy of Mr Loring’s application to you to obtain permission for Lt
                            Colo. Hill’s going into New York on parole. I have given my consent for that purpose; and as Lt Colo. Hill is now on his
                            rout from the Southward, you’ll improve the earliest oppertunity of conveying him this intelligence. I am Sir, with esteem,
                            your most Obedt Humbe Servant.

                    